Title: To James Madison from Jacob Brown, [31 December] 1818
From: Brown, Jacob
To: Madison, James


[31 December 1818]
I have received your friendly letter of Novm: 7th. for which I beg you to accept my thanks. The pursuits of agriculture, in which I was brought up, have ever been my favorite employment; and I look forward with great satisfaction to the time when they will engage my sole attention. The institution of the agricultural society of this county was an object which I had much at heart; and I feel truly happy in the opportunity it furnishes me of expressing the high respect and esteem which I entertain for your character.
